Citation Nr: 1434693	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-10 013	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease (referred to as a left knee disability).  

2.  Entitlement to service connection for perineal lipoma, both as directly incurred in service and as due to ionizing radiation exposure.

3.  Entitlement to service connection for pituitary adenoma, both as directly incurred in service and as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Matthew D. Hill of Hill & Ponton 



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing before the Board.  However, the Veteran cancelled this hearing request and requested that the Board make a decision on the merits as soon as possible.  With the 2012 memorandum, the Veteran's attorney submitted argument as well as evidence, waiving RO review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of entitlement to service connection for pituitary adenoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO as the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center located in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran injured his left knee during service, and he has submitted credible lay evidence of continuity of symptoms thereafter.

2.  The Veteran now has degenerative joint disease of the left knee, and the medical evidence indicates this is likely related to the in-service injuries. 

3.  The evidence demonstrates that there is no current disability of the groin, to include perineal lipoma, to relate to the Veteran's service. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for left knee disability are met.  38 U.S.C.A. § 1131 (West 2002 and West Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for perineal lipoma are not met.  38 U.S.C.A. § 1131 (West 2002 and West Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria:  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  Analysis  

Left Knee Disability

The Board finds a current disability and an in-service incurrence established by the record.  The Veteran has degenerative joint disease of the left knee based on MRI scans found in private and VA medical records showing significant degenerative changes in the kneecap (patellar cartilage), and into the medial and lateral tibiofemoral joint spaces.  

In service, the Veteran had two accidents affecting his left knee.  The first occurred in May 1975 when the Veteran slipped and fell on wet pavement while on duty.  Although x-rays taken close in time to the accident revealed no fracture, the Veteran had visible abrasions above the patella and the knee was tender to the touch.  The second accident occurred in December 1975 when the Veteran slipped and fell again twisting his left knee.  

Turning to the dispositive issue of nexus, the Board examined lay statements from the Veteran and his friends and family members regarding symptoms of chronic knee pain during and immediately following separation, and two medical opinions of record, one from a VA examiner and the other from a private treating physician.     The Veteran is competent to testify as to symptoms such as pain, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Veteran has provided consistent reports of knee pain following separation accompanied by statements from friends and family who observed swelling of the Veteran's left knee, and how the Veteran's symptoms impacted his ability to perform various exertional activities.  

The VA examiner in an April 2010 examination report opined that it is "less likely than not" that the Veteran's current left knee condition is related to his in service treatment of the left knee.   The rationale provided by this examiner was that there were no medical records between 1977 and 2002 to document a chronic and on-going problem and that the injuries in service could be two acute and transitory events. 

The Veteran's private treating physician in November 2010 opined in a medical evaluation report that it is "as likely as not" that the current left knee disability is directly related to his in-service knee injuries.  The rationale provided for his opinion was that the MRI findings were consistent with degenerative changes that take many years to develop.  In making his opinion, the physician relied on the fact that the Veteran has claimed injury only to the left knee, and the statements from the Veteran's family and friends regarding the chronicity of the Veteran's left knee disability. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In this instance, the Board cannot reasonably conclude that one opinion is more probative than the other.  Both examiners relied on the evidence of record and an accurate history from the Veteran as to the extent of his left knee disability and the in-service traumas.  Accordingly, the medical evidence is in relative equipoise with the Veteran prevailing in his service connection claim for a left knee disability.  

Perineal Lipoma

The Veteran's perineal lipoma is not a current disability.  The existence of a [current] disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The mass was first seen by the Veteran's primary treating physician in January 2005.  Although the Veteran experienced no pain, it had slowly increased in size over the previous year.  She referred the Veteran to an urologist for a second opinion.  The urologist formally diagnosed the Veteran with a perineal lipoma, a benign tumor in the groin area, and ultimately removed the mass in a subsequent surgical procedure.  Since this procedure in the mid-2000s, the Veteran has had no other issues involving masses in the groin area.  Progress notes from that private urologist from a March 2008 follow-up appointment demonstrate that there have been no further growths since the removal.  

The finding of no current disability is also supported by the other medical records post-removal.  While these records tend to list a number of active problems including the Veteran's left knee disability and the pituitary tumor, perineal lipoma, is not listed as an active issue in any of these records, which indicates the growth was an acute issue rather than a permanent disability.  Without the presence of a current disability, the Veteran's claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran notices in December 2007 and January 2010, respectively, containing information pertinent to the Veteran's service connection claims prior to the RO's initial adjudications.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including pertinent service personnel records, service treatment records, post-service medical records and a VA examination report regarding the Veteran's left knee.  The Veteran has not indicated that there is any outstanding relevant evidence with regard to his claims.  

With respect to the VA examination, the Board finds that the Veteran was provided a thorough VA examination on April 2010, which is considered adequate for evaluating the Veteran's service connection claim for a left knee disability.  Additionally, the Veteran provided an additional medical opinion from a private treating physician that was also used to evaluate the Veteran's service connection claim.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).    The Board recognizes that the Veteran was not afforded an examination regarding his claimed perineal lipoma.  The Board finds the duty to provide a medical examination does not extend to this particular claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). The competent medical record shows there is no longer a mass present in the Veteran's groin area.  Any medical exam in this particular instance would be futile in furthering the Veteran's claim.   

The Board recognizes that significant time has elapsed since the Veteran's initial claim.  However, the Veteran has not indicated any additional development is warranted in furtherance of his claim.   


ORDER

Service connection for a left knee degenerative joint disease is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for perineal lipoma is denied. 


REMAND

In furtherance of the development of the Veteran's claim, the Board finds a remand necessary.  The Veteran has pituitary adenoma, a benign tumor of the pituitary.  Despite two surgical procedures in 2007, a portion of the tumor remains.  The Veteran contends that his pituitary adenoma is a result of in-service exposure to ionizing radiation.  The Veteran reported that he had direct exposure to nuclear warheads in an enclosed area for long periods.  Exposure to ionizing radiation in this claim is conceded based upon the Veteran's service personnel records and a February 2011 Air Force Safety Center (AFSC) dose estimate of approximately 1530 millirem.   

A disability may be service connected one of three ways in claims involving ionizing radiation: (1) presumptively under 38 C.F.R. § 3.309(d), (2) through a special regulatory procedure under 38 C.F.R. § 3.311, and (3) direct service connection.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  

Under 38 C.F.R. § 3.309(d), there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  The record does not show, nor does the Veteran contend that he participated in any of the radiation-risk activities that are specifically enumerated in the regulation; therefore this theory is inapplicable to the Veteran's claim.  

Under 38 C.F.R. § 3.311, service connection may be established for a disease attributable to radiation exposure.  If the competent record demonstrates that (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  The Board notes that 38 C.F.R. § 3.311 focuses on cancers.  The Veteran's claim condition is a benign tumor of the pituitary, and is not cancerous. Therefore, this theory is also inapplicable to the Veteran's claim.  Alternatively, even though the Veteran's current disease is not on the § 3.311(b) list, VA will consider a disease radiogenic if the Veteran cites or submits competent scientific or medical evidence that the claimed condition is radiogenic.  In support of his claim, the Veteran submitted a letter from one of his private treating physicians dated February 2008.  The physician opined that the Veteran's pituitary adenoma "could certainly be a consequence of exposure to ionizing radiation" involved with his in-service work with nuclear warheads.  The Board finds this opinion sufficient in order to refer the Veteran's claim for further review by the Under Secretary of Benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's claims file to VA's Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c) .

2.  After the above development is completed, the RO/AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


